Citation Nr: 1209097	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-05 852	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a torn right triceps muscle, to include as secondary to service-connected residuals of post operative right cubital/carpal tunnel syndrome.  

2.  Entitlement to service connection for residuals of amputation of the right middle finger, to include as secondary to the service-connected residuals of post operative right cubital/carpal tunnel syndrome.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of post operative right cubital/carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As discussed below, the Veteran died in December 2010 after he had perfected the appeal of his claims.  The Board notes that the Veteran's surviving spouse has since filed a request for substitution of the claimant upon death of claimant (VA Form 21-0847).  The RO does not appear to have yet made an initial eligibility determination on whether the Veteran's surviving spouse may be substituted as the claimant for the Veteran's appeal.  For the reasons noted below, the substitution request is referred to the RO for appropriate action regarding such matters preliminary to the Board's adjudication. 

 
FINDING OF FACT

Prior to promulgation of a decision, the Board received notice that the Veteran had died in December 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

As noted above, the Veteran's surviving spouse has filed a request for substitution.  However, there are still preliminary matters that the RO may have to determine with regard to the surviving spouse's request for substitution, which may include verification of her status as the surviving spouse and any other preliminary matters that are required once the Secretary issues regulations governing the rules and procedures for substitution upon death.  As such, this request is referred to the RO for appropriate action regarding such matters preliminary to the Board's adjudication upon reconsideration. 


ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


